Title: From George Washington to Joseph Trumbull, 2 November 1775
From: Washington, George
To: Trumbull, Joseph



Dr Sir
Camp at Cambridge 2d Novr 1775.

The news of your recovery, has given your friends a great deal of Joy. we had little hopes of seeing you again from some late accts of your health.
I have given Captn Wadsworth a draft on the Treasury for 120,000 Dollars agreeable to your request, although the State of our Cash is by no means able to bear such a pull upon it. besides this, Mr Avery on the 20th Instt got a Warrt for 20, M Dollars, & is now applying for Ten thousand More. So soon as you can travel with safety (& not before) I should be glad to see you at this Camp & am with sincere regard Dr Sir Yr Most Obedt Servt

Go: Washington

